DETAILED ACTION
This FINAL action is responsive to the response filed 7/21/2021 and IDS filed 4/30/2021.

In the response Claims 1-20 remain pending. Claims 1, 8 and 14 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/2021 has been entered, and considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8 and 14 remain provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 16 and 17 respectively of U.S. 10,176,162 herein ‘162. Although the conflicting claims are not identical, they are not patentably distinct from each other because the two applications describe auto-entry of addresses. The instant applicant is different in that it claims a recipient address having a first and last name. However Atkins (U.S. 8,037,143) discloses addresses having a first and last name (see figs. 2-3). At the time of the invention it would have been obvious for one of ordinary skill in the art to have used first and last name for addresses has they provide a more narrow definition of an address.


Withdrawn Rejections
7.	The 35 U.S.C. 103(a) rejections of claims 1-4, 7, 9-11, 14-17 and 20 with cited references of Atkins (U.S. 8,037,143, filed Oct. 30, 2006 & previously cited in the 1449 dated 1/7/2019) in view of Hachamovitch (U.S. 6,377,965) has been withdrawn in light of the persuasive arguments.
8.	The 35 U.S.C. 103(a) rejections of claims 5-6, 8, 12-13 and 18-19 with cited references of Atkins (U.S. 8,037,143, filed Oct. 30, 2006 & previously cited in the 1449 dated 1/7/2019) in view of Hachamovitch (U.S. 6,377,965, filed Nov. 7, 1997 & previously cited in the 1449 dated 12/30/2019) further in view of Tafoya (U.S. 6,829,607) has been withdrawn in light of the persuasive arguments.

Response to Arguments
9.	Applicant’s arguments filed 7/21/2021 have been fully considered but are moot in view of the withdrawn rejections.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
10/22/2021